IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CEDRIC TATE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2357

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 28, 2016.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

Nancy A. Daniels, Public Defender, Barbara J. Busharis, Assistant Public Defender,
for Appellant.

Pamela Jo Bondi, Attorney General, Quentin Humphrey, Assistant Attorney
General, for Appellee.




PER CURIAM.

      Appellant, Cedric Tate, challenges his judgment and two consecutive

mandatory minimum sentences for one count of second degree murder and one count
of a convicted felon in possession of a firearm, arising from a single criminal

episode. We affirm the conviction without comment, but reverse the sentences

pursuant to Williams v. State, 186 So. 3d 989 (Fla. 2016).

      At Appellant’s sentencing hearing the trial court imposed mandatory

minimum sentences under the 10-20-Life statute, as required under then-controlling

decisions. However, the Florida Supreme Court in Williams held that consecutive

sentences under section 775.087(2)(d) for offenses committed contemporaneously

are permissible but not mandatory. Thus, because the trial court believed it could not

exercise discretion in imposing consecutive mandatory minimum terms, we reverse

Appellant’s sentences and remand for resentencing.

AFFIRMED in part; REVERSED and REMANDED in part.

RAY, MAKAR, JJ., and DAVIS, WILLIAM, ASSOCIATE JUDGE, concur.




                                          2